DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 20 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “n” that can be 0.  Note that “n” is the ratio of Mn to M in the outer shell. For “n” to be 0, the shell would have to have a Mn content of 0.  However, newly amended parent claim 1 requires the presence of a particular amount of Mn in shell, 0< y ≤0.2, that is always greater than 0.  An “n” of 0 does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4, 7-10, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0024378 A1 to Murphy.
Regarding clam 1, Murphy discloses a red phosphor (para [0001]), wherein a core-shell particle of the red phosphor consists of a phosphor inner core and a shell (para [0026]).  The inner core has a chemical formula (formula I) of Ax[MF]y doped with Mn4+ (para [0026]) where A is selected from alkali metals (para [0004] and [0018]), M is selected from a group of elements that includes Ge (para [0005] and [0016]), and x is 2 or 3 when y is 6 (para [0017]- [0018]).  This overlaps the instantly claimed core formula Ax1Gez1F6:y1Mn4+, where A is an alkali metal, x1 is 2 and z1 is 1. It would be obvious to one of ordinary skill in the art to select Ge from the list of M elements because Ge is a preferred tetravalent element (para [0029]).
 Murphy further discloses that Mn from the first shell diffuses into the core (para [0026]) thereby providing an inner core comprised of a core with a gradient of Mn from the core center to the core exterior surface (first shell). This inner core is covered by a second/outer shell (para [0031]). 
Murphy further discloses the outer shell having a chemical formula (formula V) Ax [(M1-wMnw)]Fy, where A is an alkali metal (para [0018]), M is selected from Si, Ge, Ti and combinations thereof (para [0016]), and x is 2 or 3 when y is 6 (para [0017]- [0018]). This is the instantly claimed shell material having the formula Bx2Mz2F6:y2Mn4+, wherein B is an alkali metal element, M is Si, or Si and Ge, x2 is 2 and  z2 is 1.  Murphy further discloses wherein 0≤w(Mn)≤z (0<z≤0.2, para [0027]) which overlaps the instantly claimed range of 0<y2≤0.2.  See MPEP 2144.05(I) 
As discussed above, Murphy discloses that the core comprises Mn but fails to expressly disclose the amount of Mn in the core, particularly 0.1<y1≤0.2.  However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would be obvious to one of ordinary skill in the art to control the amount of Mn in the core and shells to optimize the performance of the resulting phosphor for a particular application (para [0028]).

Regarding claim 2, Murphy discloses the red phosphor according to claim 1, wherein A and B are independently selected from a group that includes Li, Na and K (para [0004]).  K is taught as A (and/or B) in para [0034]).
Regarding claims 3 and 20, Murphy discloses the red phosphor according to claim 1, wherein M is Si in K2SiF6:Mn (para [0034]). This provides a molar ratio m of Si to M in the outer shell that meets the condition: m=1, which is the upper limit of the claimed range of 0.5 ≤ m ≤ 1.
Murphy further discloses that the molar ratio n of Mn to Si is 0≤w(Mn)≤z (0<z≤0.2, para [0027]) : 1, which overlaps the instantly claimed ranges of 0 ≤ n ≤ 0.1,  0 ≤ n ≤ 0.05 and n=0.  
See the 112(d) rejection above in para #3.

Regarding claim 4, Murphy discloses the red phosphor according to claim 3, wherein m=1, which is the upper limit of the instantly claimed range of 0.5 ≤ m ≤ 1, as discussed above and n is 0≤w(Mn)≤z (0<z≤0.2, para [0027]) : 1, which overlaps the instantly claimed range of  0 ≤n≤0.05, as discussed above.  
See the 112(d) rejection above in para #3.

Regarding claim 7, Murphy discloses a preparation method of the red phosphor of claim 1, comprising:
(1) performing dosing based on Ax1Gez1F6:y1Mn4+ (as discussed above) separately dissolving compounds that contain A, Ge and Mn (para [0022]-[0023]) in a 20-70 wt% hydrofluoric acid solution (para [0024]), which overlaps the instantly claimed 30-50 wt% hydrofluoric acid solution, at room temperature (presumed at room temperature because no reaction temperature is taught or suggested) which is about 20 to 25 C and falls within the instantly claimed range of 10 °C to 50 °C, performing mixing (para [0022]), and sieving (para [0070]), washing (rinsing, para [0033]) and drying an obtained precipitate (para [0033]) to obtain powder of an Ax1Gez1F6:y1Mn4+ phosphor (as discussed above) inner core (para [0025]);
(2) performing dosing based on Bx2Mz2F6:y2Mn4+ (as discussed above), wherein M is Si and Ge, or Si, separately dissolving compounds that contain A and M, or compounds that contain A, M and Mn (para [0022]-[0023]) in a 20-70 wt% hydrofluoric acid solution (para [0024]), which overlaps the instantly claimed 30-50 wt% hydrofluoric acid solution, at room temperature (presumed at room temperature because no reaction temperature is taught or suggested) which is about 20 to 25 C and falls within the instantly claimed range of 10 °C to 50 °C, and performing mixing to obtain a mother liquid material (para [0022]); and
(3) adding the powder of the phosphor inner core obtained in step (1) into the mother liquid material obtained in step (2), (para [0033]), performing stirring (mixing) to obtain a precipitate (para [0033]), and sieving (para [0070]), washing (rinsing) and drying the obtained precipitate to obtain the red phosphor (para [0033]).
The concentration of the HF solution in Murphy overlaps the concentration set forth in in the instant claims, as discussed above.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’. 

Regarding claim 8, Murphy discloses the preparation method according to claim 7, wherein stirring (mixing) is performed in step (3) to mix the core phosphor particles and coating solution (para [0033]).  Murphy further discloses stirring for 10 minutes during mixing (para [0074]) but fails to expressly disclose stirring for a particular time after mixing.  However, it would be obvious to one of ordinary skill in the art to stir the phosphor particles in the coating solution after mixing for a sufficient time, such as 10 minutes, to substantially cover the core particles with the shell (para [0027]). 10 minutes falls within the instantly claimed range of 2 to 60 minutes.

Regarding claim 9, Murphy discloses a light-emitting device, comprising the red phosphor of claim 1 (para [0053]).

Regarding claim 10, Murphy discloses the light-emitting device according to claim 9, further comprising a radiation source, particularly a semiconductor light-emitting chip is an LED chip with an emission peak wavelength of 400 to 500 nm  (para [0054]).  The preferred emission peak wavelength of 440 to 470 nm is considered optional and not required. 

Regarding claim 19, Murphy discloses the red phosphor according to claim 1, wherein A and B are K (para [0034]).

Regarding claim 23, Murphy discloses the red phosphor according to claim 2, wherein M can be a combination of elements selected from a group that includes Si, Ge and Ti (para [0016]). The reference is silent regarding a molar ratio m of Si to M in the outer shell that meets the following condition: 0.5.  However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to control the amounts of Si and M in the outer shell to provide a stable phosphor with the desired optical properties (para [0018] and [0044]).

Claims 5, 6, 12-16, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of US 20160160122 A1 to You et al. (hereinafter You).
Regarding claims 5, 6, 21, 22, 24 and 25, Murphy discloses the red phosphor according to claims 1, 3, 19 and 20, wherein the particle size of the red phosphor is less than about 50 µm (para [0021]), which overlaps the instantly claimed ranges of 5 to 45 µm, 15 to 35 µm, and10 to 40µm. See MPEP 2144.05(I), cited above. 
Murphy fails to disclose an outer shell thickness.  
However, You discloses a red phosphor comprising a core having the formula AxMFy:Mn4+ and a shell  (para [0016]) wherein the outer shell has a thickness of 0.1 to 5 µm (para [0008]), which overlaps the instantly claimed ranges of 0.5 to 15 µm, 2 to 5 µm, and 1 to 12 µm.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to control the thickness of the shell to ultimately control the size of the phosphor particle as well as to control the amount of Mn on the outside of the particle. 

Regarding claims 12-16, Murphy discloses the red phosphor according to claims 2-4, wherein the particle size of the red phosphor is less than about 50 µm (para [0021]), which overlaps the instantly claimed ranges of  5 to 45 µm and 15 to 35 µm. See MPEP 2144.05(I), cited above. 
Murphy fails to disclose an outer shell thickness.  
However, You discloses a red phosphor comprising a core having the formula AxMFy:Mn4+ and a shell  (para [0016]) wherein the outer shell has a thickness of 0.1 to 5 µm (para [0008]), which overlaps the instantly claimed ranges of 0.5 to 15 µm and  2 to 5 µm.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to control the thickness of the shell to ultimately control the size of the phosphor particle as well as to control the amount of Mn on the outside of the particle. 

Response to Arguments
Applicant’s arguments, see pages 3-4 , filed 3/23/22, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues. 
Therefore, the 112(b) rejection of claims 2-5, 7, 8, 10 and 12-16  has been withdrawn. 
The 112(b) rejection of claims 11, 17 and 18  is moot because the claims have been canceled. 

Applicant's arguments filed 3/23/22, regarding Murphy, have been fully considered but they are not persuasive.   Applicant argues that Murphy does not teach a specific amount of Mn4+  in the core but rather teaches that in “some” embodiments the inner core is substantially free of Mn4+ ion or has a “very low” content of Mn4+.  However, Murphy is not limited to the embodiments with no Mn4+.  Murphy teaches that in one example, the core has a low Mn4+ content relative to a Mn4+ rich shell but does not define “low”.  However, as discussed above, the reference is not limited to this embodiment. Also, as discussed above, Murphy teaches that Mn4+ diffuses from the first shell to the inner core (para [0027]), which provides Mn4+ in the core.  In some embodiments, there is a second shell comprising Mn4+ (para [0031]-[0032]).  This provides an inner core comprising a graded amount of Mn4+ from a first shell that is covered by a second non-diffusing shell.  Therefore, Murphy does teach a core with Mn4+ but does not teach a particular amount of Mn4+.  However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to control the amount of Mn4+ in the core and shells to optimize the performance of the resulting phosphor for a particular application (para [0028]).
Applicant also argues that the amount of 1.2 to about 10 mol% Mn set forth in Murphy is not just the amount of Mn in the core but rather speaks to the Mn content of the entire particle.  The examiner agrees.  The first line in para [0051] of Murphy recites this range as the amount of manganese in the resulting Mn4+ doped phosphor.  As discussed above, Murphy teaches embodiments wherein Mn4+ is present (para [0076]) and that Mn4+ diffuses from the first shell to the inner core.  It would be obvious to control the amount of Mn4+ in the core and shell to control the optical properties of the core/shell particle.
Therefore, the 103 rejection of claims 1-4 and 7-10 as obvious over Murphy stands. 
The 103 rejection of claim 11 as obvious over Murphy is moot because the claim has been canceled. 
Applicant's arguments filed 3/23/22, regarding You in view of Lyons, have been fully considered and are persuasive.  The newly amended claims require Mn in the outer shell.  Both You and Lyons teach Mn free shells. 
Therefore, the 103 rejection of claims 1-6 and 9-16 as obvious over You in view of Lyons has been withdrawn.
The 103 rejection of claims 11, 17 and 18 as obvious over You in view of Lyons is moot because the claim has been canceled. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        /Matthew E. Hoban/Primary Examiner, Art Unit 1734